TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00811-CV


                                     In re Summer Benford


                                      M. M. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-AG-17-000013, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of M.M.G. The subject of

this proceeding is Summer Benford, appellant’s attorney.

               Appellant filed his notice of appeal on December 5, 2018, and his brief was due

January 7, 2019. On January 15, 2019, we ordered counsel to file appellant’s brief no later than

January 31, 2019. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Summer Benford shall appear in person before

this Court on Wednesday, February 13, 2019, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our January 15, 2019 order. This order to show cause

will be withdrawn and Benford will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before February 11,

2019.

              It is ordered on February 4, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




                                               2